Atkinson, J.
Under the rulings in the cases of Southern Ry. Co. v. Herrington, 128 Ga. 438 (57 S. E. 694), Southern Ry. Co. v. Williams, 113 Ga. 335 (38 S. E. 744), and Central Ry. Co. v. Trammell, 114 Ga. 312 (40 S. E. 259), the evidence in the case now under consideration was sufficient to support a finding by the jury that the fire which destroyed the plaintiff’s cotton was caused by sparks emitted from the defendant’s engine, while being operated by its servants in the regular course of their duty and while passing the warehouse in which the cotton was, stored. Proof that the injury was caused by sparks emitted from the engine of the defendant while operated by its servants in the conduct of its business raised a presumption of negligence against the defendant. Gaines-ville R. Co. v. Edmondson, 101 Ga. 747 (29 S. E. 212). But it is contended that this presumption was overcome by the defendant *709by proof that the engine was properly equipped with spark-arresters, and that the engine was properly handled so as to avoid the ■emission of sparks. To meet this contention by the defendant, there was testimony both by the engineer and fireman in charge of the train, to the effect, that, if sparks were in fact emitted by the ■engine and blown up forty feet high, the spark-arrester would not be in good condition; that no such thing could occur if the sparkarrester was in good condition. There was also testimony of another witness, to the effect that he saw the engine as it passed the warehouse, and that all along by the warehouse and until it passed around the curve and out of sight the engine was in fact emitting sparks forty feet high. Under these circumstances, the jury was authorized to find that the engine was not properly equipped. Upon this point the facts last stated bring the case under the ruling in Southern Ry. Co. v. Herrington, Southern Ry. Co. v. Williams, and Central Ry. Co. v. Trammell, supra, and distinguish it from Southern Ry. Co. v. Pace, 114 Ga. 712 (40 S. E. 723), Southern Ry. Co. v. Horine, 115 Ga. 664 (42 S. E. 52), Ala. Midland Ry. Co. v. Swindell, 117 Ga. 883 (45 S. E. 264), Gainesville R. Co. v. Edmondson, supra, Fla. R. Co. v. Rudulph, 113 Ga. 143 (38 S. E. 328), and Georgia R. Co. v. Wall, 80 Ga. 202 (7 S. E. 639). Under the authorities herein cited, the evidence in this case, upon every point, was sufficient to support the verdict in favor of the plaintiff.

Judgment affirmed.


All the Justices concur, except Holden, J., who did not preside.